Case: 21-1976    Document: 35    Page: 1   Filed: 12/15/2022




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                   PHILLIP D. SILVA,
                    Claimant-Appellant

                            v.

       DENIS MCDONOUGH, SECRETARY OF
              VETERANS AFFAIRS,
               Respondent-Appellee
              ______________________

                        2021-1976
                  ______________________

    Appeal from the United States Court of Appeals for
 Veterans Claims in No. 19-5119, Chief Judge Margaret C.
 Bartley.
                 ______________________

                Decided: December 15, 2022
                  ______________________

    KENNETH M. CARPENTER, Law Offices of Carpenter
 Chartered, Topeka, KS, argued for claimant-appellant.

     ANDREW JAMES HUNTER, Commercial Litigation
 Branch, Civil Division, United States Department of Jus-
 tice, Washington, DC, argued for respondent-appellee.
 Also represented by BRIAN M. BOYNTON, ELIZABETH MARIE
 HOSFORD, PATRICIA M. MCCARTHY; BRIAN D. GRIFFIN,
Case: 21-1976    Document: 35      Page: 2    Filed: 12/15/2022




 2                                       SILVA   v. MCDONOUGH



 ANDREW J. STEINBERG, Office of General Counsel, United
 States Department of Veterans Affairs, Washington, DC.
                ______________________

     Before REYNA, SCHALL, and CHEN, Circuit Judges.
 SCHALL, Circuit Judge.
     Phillip D. Silva appeals the February 23, 2021 decision
 of the United States Court of Appeals for Veterans Claims
 (“Veterans Court”). Silva v. McDonough, No. 19-5119,
 2021 WL 684880 (Vet. App. Feb. 23, 2021). To the extent
 relevant here, in that decision the Veterans Court affirmed
 the April 4, 2019 decision of the Board of Veterans’ Appeals
 (“Board”) that denied Mr. Silva an evaluation in excess of
 10 percent prior to April 4, 2014, for bipolar disorder. Also
 to the extent relevant here, the court denied Mr. Silva’s re-
 quest that it remand to the Board for adjudication what
 Mr. Silva argued was a still-pending appeal of a claim of
 service connection for post-traumatic stress disorder
 (“PTSD”). For the reasons set forth below, we affirm.
                        BACKGROUND
                               I
     Mr. Silva served on active duty in the U.S. Army from
 March of 1976 to March of 1979 and also from August of
 1979 to February of 1981. Silva, 2021 WL 684880, at *1.
 He currently receives Department of Veterans Affairs
 (“VA”) disability compensation for a service-connected left
 ankle condition resulting from a sprain he sustained while
 he was in the service. Id.; see J.A. 20.
      In September of 2005, Mr. Silva filed a claim for com-
 pensation with the VA’s Denver Regional Office (“RO”).
 The claim was for a service-connected psychiatric disabil-
 ity, which Mr. Silva asserted was PTSD. Silva, 2021 WL
 684880, at *1; J.A. 20. On November 11, 2006, the RO de-
 nied the claim on the ground that service connection had
 not been established. J.A. 22. The RO’s decision became
Case: 21-1976     Document: 35     Page: 3    Filed: 12/15/2022




 SILVA   v. MCDONOUGH                                       3



 final after Mr. Silva failed to appeal it. Silva, 2021 WL
 684880, at *1; see 38 U.S.C. § 7105(c) (2000).
     On July 19, 2010, Mr. Silva filed a claim for PTSD,
 which the RO construed as a request to reopen his previ-
 ously-denied 2005 claim. Silva, 2021 WL 684880, at *1;
 J.A. 24–27, 29. In a rating decision dated January 31,
 2011, the RO denied the request, concluding that Mr. Silva
 had failed to present new and material evidence in support
 of the claim. J.A. 29–30; see 38 C.F.R. § 3.156(a) (2006). 1
     For legacy claims, if service connection is denied by the
 RO, the veteran has one year to appeal to the Board by fil-
 ing a notice of disagreement (“NOD”) with the RO.
 38 U.S.C. § 7105(a), (b)(1), (d)(1). After a veteran files a
 NOD, if the RO does not grant the benefit sought, the RO
 must prepare a statement of the case (“SOC”). Id.
 § 7105(d)(1). The SOC “includes a summary of pertinent
 evidence in the case, a citation to pertinent laws and regu-
 lations, a discussion of how those laws and regulations af-
 fect the decision, and a summary of the reasons for the
 decision.” Disabled Am. Veterans v. Sec’y of Veterans Affs.,
 327 F.3d 1339, 1342 (Fed. Cir. 2003) (citing 38 U.S.C.
 § 7105(d)(1); 38 C.F.R. § 19.29 (2002); and Maggitt v. West,
 202 F.3d 1370, 1375 (Fed. Cir. 2000)).
      Mr. Silva responded to the January 31, 2011 rating de-
 cision by filing an NOD with the RO on January 20, 2012.
 J.A. 33–34. In his NOD, Mr. Silva argued that the RO had



     1   The Veterans Appeals Improvement and Moderni-
 zation Act of 2017, Pub. L. No. 115-55, 131 Stat. 1105 (Aug.
 23, 2017) (“AMA”), revised the VA’s administrative appeals
 system. The parties agree that Mr. Silva’s claim is gov-
 erned by the prior “legacy” appeals system because Mr.
 Silva did not opt in to the AMA system. See 38 C.F.R.
 § 3.2400(c) (2019). Thus, we cite to the pertinent statutes
 and regulations in effect during the 2010–2017 time frame.
Case: 21-1976    Document: 35      Page: 4    Filed: 12/15/2022




 4                                       SILVA   v. MCDONOUGH



 erred in denying his claim to reopen and that it should have
 obtained a medical opinion with respect to his claim of
 PTSD. J.A. 37. In an SOC dated June 25, 2012, the RO
 stated that the evidence Mr. Silva had presented with his
 July 19, 2010 request to reopen his PTSD claim did not
 quality as new and material evidence because it failed to
 address the question of whether his diagnosis of PTSD was
 the result of an in-service stressor. J.A. 55. “Accordingly,”
 the RO stated, “the claim is not reopened and remains de-
 nied.” Id.
     A veteran may appeal an adverse RO decision to the
 Secretary of Veterans Affairs (“Secretary”). 38 U.S.C.
 § 7104(a) (2000) (“All questions in a matter which . . . is
 subject to decision by the Secretary shall be subject to one
 review on appeal to the Secretary.”); 38 C.F.R. § 20.101(a)
 (2011). By statute, final decisions on such appeals are
 made by the Board. 38 U.S.C. § 7104(a). A veteran has 60
 days from the date the SOC is mailed to file his or her for-
 mal appeal. 38 U.S.C. § 7105(d)(3).
     On August 15, 2012, Mr. Silva submitted his appeal
 from the RO’s June 25, 2012 SOC. J.A. 56. As he had be-
 fore the RO, he argued that the VA should have obtained a
 medical opinion with respect to his claim of PTSD. J.A. 61.
     On October 15, 2012, Mr. Silva received a VA medical
 examination. J.A. 219. In her November 19, 2012 report,
 the examiner found that Mr. Silva’s mental condition was
 properly characterized as a mood disorder rather than
 PTSD. J.A. 220, 232–35. The examiner noted and rejected
 two possible PTSD stressors—the ankle sprain in service
 and an incident after service in which Mr. Silva was in-
 jured and that resulted in the death of a co-worker. J.A.
 226–27, 230, 235. The examiner found that the ankle
 sprain did not meet PTSD stressor criteria set forth in the
 DSM-IV (Diagnostic and Statistical Manual of Mental Dis-
 orders, 4th edition). J.A. 226, 235. However, the examiner
 did find service connection for the mental condition
Case: 21-1976     Document: 35    Page: 5    Filed: 12/15/2022




 SILVA   v. MCDONOUGH                                      5



 characterized as a mood disorder, finding it linked to Mr.
 Silva’s frustration with long-term symptoms from his ankle
 injury. J.A. 220–21, 234.
     Pursuant to 38 C.F.R. § 3.156(a), a veteran may reopen
 a finally adjudicated claim by submitting “new and mate-
 rial evidence.” Under the regulation, “[n]ew evidence
 means existing evidence not previously submitted to
 agency decisionmakers. Material evidence means existing
 evidence that, by itself or when considered with previous
 evidence of record, relates to an unestablished fact neces-
 sary to substantiate the claim.”
      On December 6, 2012, the RO reopened Mr. Silva’s Sep-
 tember 2005 claim, based upon the October 15, 2012 VA
 medical examination, which the VA termed new and mate-
 rial evidence. J.A. 63–64. 2 Although the RO found, based
 upon that examination, that Mr. Silva’s condition was a
 mood disorder, rather than the PTSD that he claimed, it
 stated that “[i]n [Clemons v. Shinseki, 23 Vet. App. 1
 (2009)], the Court held that a claim for service connection
 for a mental condition, in this case, PTSD, cannot be lim-
 ited to that diagnosis and that such claim should be consid-
 ered a claim for any mental condition since the veteran is
 a lay person and not medically competent to diagnose him-
 self.” J.A. 64. Based upon the VA medical examination,
 the RO assigned an effective date of July 19, 2010, the date
 of receipt of the request to reopen his claim, 3 and a


    2    Section 7105(e) of 38 U.S.C. was amended August
 6, 2012, to provide that if a claimant submits evidence to
 either the agency of original jurisdiction or the Board, un-
 less the claimant requests review by the agency, the evi-
 dence will be subject to initial review by the Board.
 However, this amendment did not go into effect until 180
 days after Aug. 6, 2012, on February 2, 2013. See 38 U.S.C.
 § 7105 (2012).
     3   See 38 C.F.R. § 3.400, 400(r) (2012).
Case: 21-1976    Document: 35      Page: 6    Filed: 12/15/2022




 6                                       SILVA   v. MCDONOUGH



 disability of 10 percent for mood disorder. J.A. 65. The RO
 concluded, “[t]his represents a total grant of the issue
 (mental health condition claimed as PTSD) on appeal.” Id.
 The RO’s decision was transmitted to Mr. Silva with a
 cover letter containing a notice of appeal rights. J.A. 236–
 41. Mr. Silva’s representative also was provided with a
 copy of the cover letter and the decision. J.A. 241. As he
 was informed in the cover letter, Mr. Silva had one year
 from the date of the letter to appeal. He chose not to exer-
 cise that right, however, and the December 6, 2012 decision
 became final pursuant to 38 U.S.C. § 7105(c).
      On April 4, 2014, Mr. Silva submitted to the RO, under
 38 C.F.R. § 3.156(b), what he claimed was new and mate-
 rial evidence. J.A. 69, 71. Section 3.156(b) provides as fol-
 lows:
     New and material evidence received prior to the ex-
     piration of the appeal period, or prior to the appel-
     late decision if a timely appeal has been filed
     (including evidence received prior to an appellate
     decision and referred to the agency of original ju-
     risdiction by the Board of Veterans Appeals with-
     out consideration in that decision in accordance
     with the provisions of § 20.1304(b)(1) of this chap-
     ter), will be considered as having been filed in con-
     nection with the claim which was pending at the
     beginning of the appeal period.
 Mr. Silva asserted that he was submitting “additional evi-
 dence during the pendency of an appeal pursuant to 38
 C.F.R. § 3.156(b).” J.A. 69. And, he elaborated that he was
 submitting “new and material evidence pertinent to the ad-
 judication of his still pending claim raised with the August
 15, 2012, Substantive Appeal for service connection for [his
 PTSD] disability.” J.A. 71. In other words, Mr. Silva ar-
 gued that the December 6, 2012 RO decision had not in fact
 resolved his PTSD claim and that the appeal he had initi-
 ated with his August 15, 2012 filing remained pending.
Case: 21-1976     Document: 35     Page: 7   Filed: 12/15/2022




 SILVA   v. MCDONOUGH                                      7



     Eventually, on December 8, 2014, based upon the De-
 cember 6, 2012 rating decision and the newly submitted
 evidence, the RO awarded a 50 percent disability rating for
 bipolar disorder, which previously had been rated as mood
 disorder. J.A. 78. The RO assigned April 4, 2014 as the
 effective date. J.A. 77. As noted, that was the date when
 Mr. Silva submitted what he claimed was “new and mate-
 rial evidence” pertinent to the adjudication of his claim.
 J.A. 71.
     On August 18, 2015, Mr. Silva filed a NOD in response
 to the December 8, 2014 RO decision. J.A. 83. In it, he
 sought an effective date of July 19, 2010 for the 50 percent
 disability rating the RO had awarded the previous Decem-
 ber. J.A. 86. 4 Thus, Mr. Silva continued to take the posi-
 tion that, for purposes of 38 C.F.R. § 3.156(b), his August
 15, 2012 appeal remained open. He stated:
    On July 19, 2010, Mr. Silva sought to reopen his
    claim for a psychiatric disability characterized as
    [PTSD]. On January 31, 2011, the VA denied reo-
    pening. On January 16, 2012, Mr. Silva initiated
    an appeal of the VA’s denial of reopening which he
    completed on August 15, 2012. This appeal re-
    mains pending and unresolved.
 JA 89. In a May 10, 2017 SOC, the RO denied an effective
 date earlier than April 4, 2014, for Mr. Silva’s 50 percent
 disability rating for bipolar disorder. J.A. 147–49.
                              II
     On June 22, 2017, Mr. Silva appealed to the Board.
 J.A. 152. Relevant here, he contended that the RO’s



    4    Mr. Silva also argued that he was entitled to a rat-
 ing higher than 50 percent, including an extraschedular to-
 tal disability rating, effective July 19, 2010. J.A. 91–92.
 Those issues are not before us.
Case: 21-1976     Document: 35     Page: 8    Filed: 12/15/2022




 8                                        SILVA   v. MCDONOUGH



 December 6, 2012 decision did not in fact resolve what he
 asserted was his still pending August 15, 2012 claim and
 that he thus was entitled to an effective date of July 19,
 2010 for an increased rating of 50 percent (or higher) for
 bipolar disorder, rather than the April 4, 2014 effective
 date assigned by the RO. J.A 155–57. In its April 4, 2019
 decision, the Board rejected Mr. Silva’s claim of an effective
 date earlier than April 4, 2014, for the increased rating for
 bipolar disorder. J.A. 193, 198. Like the RO, the Board
 found that the December 6, 2012 decision reopening Mr.
 Silva’s September 2005 claim and awarding service connec-
 tion completely resolved Mr. Silva’s appeal of the January
 31, 2011 and the June 25, 2012 decisions that had denied
 reopening. See J.A. 195. The Board determined that in its
 December 6, 2012 decision the RO had correctly relied on
 Clemons v. Shinseki for the proposition that the scope of a
 claim (in this case a claim for PTSD) includes any disability
 (in this case, mood disorder), that may reasonably be en-
 compassed by the veteran’s description of the claim and by
 any reported symptoms and other information of record.
 Id. Mr. Silva appealed the Board’s decision to the Veterans
 Court.
     As noted, in its February 23, 2021 decision the Veter-
 ans Court affirmed the decision of the Board denying an
 effective date earlier than April 4, 2014 for Mr. Silva’s in-
 creased rating for bipolar disorder. Relevant to the appeal
 now before us, Mr. Silva argued before the Veterans Court
 that his July 19, 2010 request to reopen remained pending
 because he perfected his appeal in August of 2012, prior to
 the RO’s December 2012 award of service connection for a
 mood disorder. Silva, 2021 WL 684880, at *3. According
 to Mr. Silva, the VA incorrectly concluded that its Decem-
 ber 6, 2012 grant of a 10 percent disability rating for mood
 disorder, effective July 19, 2010, “represented a total grant
 on the issue of mental health condition claimed as PTSD
 on appeal.” J.A. 253. Noting that his August 2012 appeal
 was not certified to the Board, Mr. Silva took the position
Case: 21-1976     Document: 35     Page: 9    Filed: 12/15/2022




 SILVA   v. MCDONOUGH                                       9



 that the Board never adjudicated his appeal of the RO’s de-
 nial of his request to reopen his claim of service connection
 for PTSD. Id. He urged the Veterans Court to remand and
 to direct the Board “to adjudicate [his] pending appeal of
 the VA’s denial of service connection for PTSD.” J.A. 256;
 see also J.A. 265.
      The Veterans Court rejected Mr. Silva’s argument. In
 the court’s view, under Clemons, upon which the RO relied
 in its December 6, 2012 decision, although Mr. Silva’s July
 19, 2010 claim named only PTSD, “it was in actuality a
 claim for service connection for any mental disorder iden-
 tified by the veteran or the evidence of record.” Silva, 2021
 WL 684880, at *4. “Thus,” the court stated, “when the RO
 in December 2012 reopened the previously denied claim
 and awarded service connection for a mood disorder, it fully
 granted the benefit sought—service connection for a men-
 tal health disorder—and did not leave a separate PTSD
 claim pending.” Id. Citing Hamilton v. Brown, 4 Vet App.
 528, 537 (1993), the court pointed out that “[b]ecause the
 December 2012 rating decision granted the benefit that
 Mr. Silva sought, his appeal was resolved and he needed to
 file a separate NOD as to the scope of the claim if he wished
 to challenge the RO’s characterization of it.” Silva, 2021
 WL 684880, at *4. As a result of its ruling, the Veterans
 Court affirmed the decision of the Board, and denied Mr.
 Silva’s request that the court remand to the Board and or-
 der the Board to adjudicate, what Mr. Silva said was his
 still pending appeal of August 15, 2012. 5 Id. at *7. Mr.
 Silva’s timely appeal to this court followed.




     5  The Veterans Court did set aside and remand to
 the Board for readjudication certain other matters decided
 in the Board’s April 4, 2019 decision. Silva, 2021 WL
 684880, at *7. Those matters are not before us.
Case: 21-1976     Document: 35      Page: 10   Filed: 12/15/2022




 10                                       SILVA   v. MCDONOUGH



                          DISCUSSION
                                I
     Mr. Silva makes just one argument on appeal. He con-
 tends that, in its decision affirming the decision of the
 Board, the Veterans Court misinterpreted 38 U.S.C.
 § 7104(a). Appellant’s Br. 7–12. As noted above, that pro-
 vision states, in relevant part, that “[a]ll questions in a
 matter which . . . is subject to decision by the Secretary
 shall be subject to one review on appeal to the Secretary.”
 According to Mr. Silva:
      [T]he VA’s . . . unilateral action in its December 6,
      2012 rating decision to terminate Mr. Silva’s ap-
      peal of the denial of his PTSD claim without fur-
      ther review by the Board was erroneous as a matter
      of law. Without first securing a decision by the
      Board on this issue on appeal, the VA violated the
      statutory requirement under § 7104(a) that the
      Board provide Mr. Silva with “one review on ap-
      peal.” . . . The Board’s failure to provide Mr. Silva
      review of the appeal he completed with VA’s Janu-
      ary 31, 2011 rating decision, which denied him ser-
      vice connection for PTSD, was an obvious violation
      of the statutory requirement under § 7104(a).
 Appellant’s Br. 10 (citation omitted).
     In asserting that he was denied the right to “one review
 on appeal” under 38 U.S.C. § 7104(a), Mr. Silva argues, as
 he did before both the Board and the Veterans Court, that
 because the December 6, 2012 rating decision did not grant
 him service connection for PTSD, it could not represent a
 total grant of the issue he had appealed—his claim of
 PTSD. Mr. Silva claims that, by misinterpreting § 7104(a),
 the Veterans Court permitted the Board to evade its statu-
 tory obligation to provide him with “one review on appeal”
 of the RO’s January 31, 2011 decision denying his July 19,
 2010 request to reopen. Appellant’s Br. 11–12. Mr. Silva
Case: 21-1976    Document: 35       Page: 11   Filed: 12/15/2022




 SILVA   v. MCDONOUGH                                       11



 points to 38 U.S.C. § 7105(a), which states that “[a]ppellate
 review will be initiated by a notice of disagreement and
 completed by a substantive appeal.” Id. Mr. Silva asks us
 to reverse the February 23, 2021 decision of the Veterans
 Court and to order the court to direct the Board to adjudi-
 cate the appeal he filed on August 15, 2012.
     The government responds that we lack jurisdiction to
 consider whether the Board and the Veterans Court erred
 in determining that the RO’s December 6, 2012 decision
 “represented a total grant of the issue then on appeal.” Ap-
 pellee’s Br. 18. According to the government, this is a fact-
 based issue that is beyond the scope of our jurisdiction. Id.
 at 18–20. 6 As far as the merits are concerned, the govern-
 ment argues that we should affirm the decision of the Vet-
 erans Court. According to the government, the court’s
 decision is supported by both statute and regulation.
                               II
      Our jurisdiction to review decisions of the Veterans
 Court is governed by 38 U.S.C. § 7292. Under that statute,
 we must affirm the decision of the Veterans Court unless it
 is “(A) arbitrary, capricious, an abuse of discretion, or oth-
 erwise not in accordance with law; (B) contrary to constitu-
 tional right, power, privilege, or immunity; (C) in excess of



     6    The government also argues that Mr. Silva waived
 his arguments based upon 38 U.S.C. §§ 7104(a) and 7105
 by failing to present them to the Veterans Court. Appel-
 lee’s Br. 15–17. The government is correct that, in his brief
 before the Veterans Court, Mr. Silva failed to cite either
 § 7104(a) or § 7105. See J.A. 242–65. That said, having
 reviewed Mr. Silva’s arguments below, we believe that, alt-
 hough he failed to cite either of the statutory provisions at
 issue, his contentions can fairly be read as speaking to his
 right to an appeal, a matter which is the subject of both
 § 7104(a) and § 7105. We therefore find no waiver.
Case: 21-1976    Document: 35        Page: 12   Filed: 12/15/2022




 12                                        SILVA   v. MCDONOUGH



 statutory jurisdiction, authority, or limitations, or in viola-
 tion of a statutory right; or (D) without observance of pro-
 cedure required by law.” 38 U.S.C. § 7292(d)(1). Our
 review is limited to challenges to the “validity of any stat-
 ute or regulation or any interpretation thereof . . . , and to
 interpret constitutional and statutory provisions, to the ex-
 tent presented and necessary to a decision.” Id. § 7292(c).
 We may only review “a challenge to a factual determina-
 tion” or “a challenge to a law or regulation as applied to the
 facts of a particular case” if the appeal presents a constitu-
 tional issue. Id. § 7292(d)(2).
      We conclude that we have jurisdiction in this case. As
 seen, Mr. Silva contends that, under § 7104(a), the VA was
 required to act through the Board rather than the RO, in
 response to the new and material evidence represented by
 the October 15, 2012 examination. Were we to accept Mr.
 Silva’s argument as to what the VA was required to do to
 satisfy § 7104(a)’s grant of “one review on appeal”—and it
 is that argument that necessarily underlies his challenge
 to the decision of the Veterans Court—we would be re-
 quired to reverse and remand, as he urges. We therefore
 view Mr. Silva as properly raising a matter of statutory in-
 terpretation. See Gudinas v. McDonough, No. 2021-2171,
 ___ F.4th ___, 2022 WL 17365993, at *2 (Fed. Cir. Dec. 2,
 2022) (finding jurisdiction when a veteran’s interpretation
 of a regulation would have entitled him to relief). 7 We turn
 now to the merits.
                               III
     Mr. Silva is correct that, pursuant to 38 U.S.C.
 § 7104(a), he was entitled “to one review on appeal to the



      7  At oral argument, government counsel agreed that
 Mr. Silva’s argument presents a legal issue. Oral arg. at
 25:50–26:20, https://oralarguments.cafc.uscourts.gov/de-
 fault.aspx?fl=21-1976_11042022.mp3 (Nov. 4, 2022).
Case: 21-1976     Document: 35      Page: 13    Filed: 12/15/2022




 SILVA   v. MCDONOUGH                                         13



 Secretary” with respect to his effort to reopen his Septem-
 ber 2005 claim of PTSD. He is incorrect, however, when he
 asserts that he was deprived of that appeal. In fact, he
 simply chose not to pursue the appeal.
     As noted above, in an SOC dated June 25, 2012, the RO
 stated that the evidence Mr. Silva had presented with his
 July 19, 2010 request to reopen his 2005 PTSD claim did
 not qualify as new and material evidence because it failed
 to address the question of whether the diagnoses of PTSD
 that he presented was the result of an in-service stressor.
 J.A. 55. The issuance of the SOC started the clock running
 on the appeal period. Mr. Silva had sixty days to file a for-
 mal appeal to the Board. 38 U.S.C. § 7105(d)(3); 38 C.F.R.
 § 20.202 (2011). He timely filed his appeal on August 15,
 2012. J.A. 56. In that appeal, as he had in January of 2012,
 J.A. 37, he stated that the VA should have obtained a med-
 ical examination with respect to his claim of PTSD. J.A.
 61. The requested examination took place on October 15,
 2012, with the VA examiner concluding that Mr. Silva suf-
 fered from a mood disorder, rather than PTSD as he
 claimed. J.A. 220, 232–35. The RO accepted the examina-
 tion as new and material evidence and on December 6,
 2012 assigned an effective date of July 19, 2010, for a 10
 percent rating for mood disorder. J.A. 65. As seen, the RO
 concluded, “[t]his represents a total grant of the issue
 (mental health condition claimed as PTSD) on appeal.” Id.
     We see no error in the actions of the VA in this matter.
 First, pursuant to 38 C.F.R. § 3.156(b), “[n]ew and material
 evidence received prior to the expiration of the appeal pe-
 riod, or prior to the appellate decision if a timely appeal has
 been filed . . . will be considered as having been filed in con-
 nection with the claim which was pending at the beginning
 of the appeal period.” The VA medical examination was
 received both prior to the expiration of the appeal period,
 and prior to the issuance of an appellate decision in Mr.
 Silva’s timely-filed appeal. Moreover, as of December 6,
 2012, Mr. Silva’s appeal had not been certified to the
Case: 21-1976    Document: 35      Page: 14     Filed: 12/15/2022




 14                                       SILVA   v. MCDONOUGH



 Board, and the record had not been transmitted to the
 Board. J.A. 253; see Appellee’s Br. 14; Appellant’s Br. 3.
 Pursuant to 38 C.F.R. § 19.37(a) (2012), “[e]vidence re-
 ceived by the agency of original jurisdiction prior to trans-
 fer of the records to the Board of Veterans’ Appeals after
 an appeal has been initiated . . . will be referred to the ap-
 propriate rating . . . activity for review and disposition.” In
 short, upon receiving the report of the October 15, 2012 ex-
 amination, in accordance with the applicable regulation,
 the RO considered it as new and material evidence and is-
 sued an appropriate rating decision.
     Second, Mr. Silva complains about the statement in the
 December 6, 2012 decision that “[t]his represents a total
 grant of the issue (mental health condition claimed as
 PTSD) on appeal.” J.A. 65. He states that there is no basis
 in any law or regulation that authorizes the Secretary to
 make a determination that a decision made by the Secre-
 tary “represents a total grant of the issue . . . on appeal.”
 He asserts that “once an appeal . . . has been completed by
 a veteran, only the Board has the authority to dispose of
 that appeal.” Appellant’s Br. 10.
      We disagree. The RO’s statement in no way “disposed”
 of Mr. Silva’s appeal or somehow deprived him of an appeal
 to the Board. While perhaps the RO could have chosen dif-
 ferent wording, we understand it simply to be saying that
 its decision constituted a complete resolution of Mr. Silva’s
 claim. Furthermore, that the RO did not intend to “dis-
 pose” of Mr. Silva’s appeal, or deprive him of his appeal, is
 borne out by the fact that in the cover letter enclosing the
 December 6, 2012 decision the RO informed Mr. Silva of his
 right to appeal to the Board. J.A. 239.
     And that brings us to the third and final point. Pursu-
 ant to 38 U.S.C. § 7105(c), Mr. Silva had one year from the
 date of the December 6, 2012 RO decision to appeal to the
 Board by filing an NOD. And, in that appeal, Mr. Silva
 could have presented to the Board any and all complaints
Case: 21-1976    Document: 35        Page: 15   Filed: 12/15/2022




 SILVA   v. MCDONOUGH                                       15



 and concerns that he had with the RO’s decision. At oral
 argument, counsel for Mr. Silva acknowledged that Mr.
 Silva had this appeal right but chose not to exercise it. Oral
 arg. at 5:36–6:18 (When asked if Mr. Silva could have filed
 a NOD (to appeal to the Board) after receiving the Decem-
 ber 6, 2012 RO decision, counsel for Mr. Silva responded
 “[w]e could have, your honor. There was . . . nothing that
 prevented us from doing that. And in 20/20 hindsight, . . .
 that may have been the better thing to do.”). In a word, the
 VA did not deprive Mr. Silva of an appeal. He simply did
 not exercise the right to appeal. As a result, the December
 6, 2012 RO decision became final. Accordingly, the Veter-
 ans Court did not err in affirming the decision of the Board
 and in rejecting Mr. Silva’s request for a remand to the
 Board.
                         CONCLUSION
     For the foregoing reasons, the February 23, 2021 deci-
 sion of the Veterans Court is affirmed.
                         AFFIRMED
                             Costs
 No costs.